               Case 4:20-cv-02180-JST Document 74 Filed 09/14/20 Page 1 of 2



 1   DONNA R. ZIEGLER [SBN 142415]
     County Counsel
 2   By: KRISTY L. VAN HERICK [SBN 178685]
     Assistant County Counsel
 3
     K. SCOTT DICKEY [SBN 184251]
 4   Assistant County Counsel
     RAYMOND L. MACKAY [SBN 113230]
 5   Senior Deputy County Counsel
     CLAY J. CHRISTIANSON [SBN 143024]
 6   Deputy County Counsel
     Office of the County Counsel, County of Alameda
 7   1221 Oak Street, Suite 450
 8   Oakland, California 94612
     Telephone:(510) 272-6700
 9   Attorneys for Defendants County of Alameda,
     Gregory J. Ahern and Erica Pan
10

11                                        UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
12
                                               OAKLAND DIVISION
13

14
     JANICE ALTMAN, et al.,                                Case No.: 4:20-cv-02180-JST
15
                            Plaintiffs,                    STIPULATION AND [PROPOSED]
16                                                         ORDER
     v.
17
     COUNTY OF ALAMEDA, et al.,
18
                            Defendants.
19

20                                                STIPULATION
21          Pursuant to United States District Court, Northern District of California Civil Rules of Court,
22   Rules 16-2 (d), and subject to this Court’s Order, Defendants County of Alameda, Gregory J. Ahern and
23   Erica Pan and all Plaintiffs Janice Altman, et al., through counsel, stipulate to continue the Initial Case
24   Management Conference.
25          In light of the pending Motion to Dismiss of Defendants County of Alameda, Gregory J. Ahern
26   and Erica Pan [ECF No. 68] (“Motion”), and the Court’s Order Vacating Hearing [ECF No. 72], the
27   parties hereto, through counsel undersigned, respectfully request through this stipulation to continue the
28   Case Management Conference until after a ruling on the Motion.


     Stipulation and Proposed Order - Case No. 4:20-cv-02180-JST                                 1
               Case 4:20-cv-02180-JST Document 74 Filed 09/14/20 Page 2 of 2



 1          The parties would propose to file and serve a Joint Case Management Conference Statement one

 2   week before the new scheduled date for the Initial CMC or as otherwise ordered by the Court.

 3

 4                                                 Respectfully submitted,

 5   DATED: September 14, 2020                     DONNA R. ZIEGLER,
                                                   County Counsel in and for the
 6                                                 County of Alameda, State of California
 7
                                                   By /s/ Raymond L. MacKay____________
 8                                                        RAYMOND L. MACKAY
                                                          Senior Deputy County Counsel
 9
                                                   Attorneys for Defendants County of Alameda,
10                                                 Gregory J. Ahern and Erica Pan
11

12                                                 SEILER EPSTEIN LLP

13
                                                 By /s/ George M. Lee
14                                                   George M. Lee

15                                                 Attorneys for Plaintiffs
16

17                                                    ORDER

18          The above parties having stipulated, and good cause appearing, the Court orders that the Initial

19   CMC in this matter be continued to ________________________ .

20          The Plaintiffs and the County Defendants shall file a Joint Case Management Conference

21   Statement with the Court on or before _________________________.

22
            IT IS SO ORDERED.
23

24   Date: _______________                         ______________________________
                                                        The Hon. John S. Tigar
25

26

27

28


     Stipulation and Proposed Order - Case No. 4:20-cv-02180-JST                            2
